Citation Nr: 0412571	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  00-19 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a positive purified protein derivative (PPD) 
test.

2.  Entitlement to service connection for cupulolithiasis 
with vertigo, claimed as damage to otolithic membrane.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 (2003).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
October 1996.  This appeal arises from a March 1997 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).

In a document received at the Board in October 2003, the 
veteran contends that he is entitled to service connection 
for a lower back disorder.  While that issue was addressed in 
the March 1997 rating decision, the veteran did not perfect 
an appeal as to that issue.  Accordingly, the Board has no 
jurisdiction over the issue, and the RO is advised to take 
appropriate initial action addressing whether new and 
material evidence has been submitted to reopen the previously 
denied claim for service connection for low back disorder.  

The issues of entitlement to service connection for bilateral 
tinnitus, and for a compensable rating under the provisions 
of 38 C.F.R. § 3.324 are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for a disability manifested by a positive PPD 
test, for cupulolithiasis with vertigo, claimed as damage to 
otolithic membrane, and for a bilateral knee disability.

2.  There is no competent evidence that the veteran has ever 
had active tuberculosis disease, either during service or 
within three years following service; he had a positive PPD 
test in service, but no underlying pulmonary disability.

3.  The competent evidence of record is against a finding 
that the veteran has chronic disability exhibited by 
cupulolithiasis, vertigo, or damage to the otolithic membrane 
that was present or otherwise related to his service.

4.  The weight of the objective evidence demonstrates that 
the veteran does not have current left or right knee 
pathology.


CONCLUSIONS OF LAW

1.  A disability manifested by a positive PPD test was not 
incurred in or aggravate by service, and tuberculosis may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  A disability manifested by cupulolithiasis, vertigo, or 
damage to the otolithic membrane was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  A chronic knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The United States Court of Appeals for Veterans Claims 
(Court), in a recent decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the July 2000 statement of the 
case (SOC) and the August 2001 supplemental statement of the 
case (SSOC) of the evidence necessary for entitlement to 
service connection.  The Board concludes that the discussions 
in the SOC and the SSOC adequately informed the appellant of 
the evidence needed to substantiate his claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO 
sent the appellant letters dated in February 2001 and June 
2003 that informed him of the VCAA and requested additional 
evidence.  These letters notified the veteran of the type of 
evidence necessary to substantiate the claims.  They informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  The veteran was provided with VA 
examinations in May 1998 to determine whether the claimed 
disabilities were present.  There is no indication in the 
record that relevant evidence has not been obtained; the 
veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claims was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

The veteran's representative has contended that the VA 
examinations of record are inadequate as the examiners did 
not have the claims folder available for review.  However, 
since the examinations did not shown objective current 
manifestations of the claimed disabilities, no opinion 
regarding nexus to inservice findings was needed.  
Accordingly, the Board finds that the veteran has not been 
harmed by the examiners' lack of access to the claims folder, 
and remand for additional examinations is not required.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand on these issues would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2003).  Active tuberculosis disease may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first three 
years following active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Positive PPD Test

The service medical records show a positive purified protein 
derivative (PPD) test in January 1987.  A one-year course of 
isoniazid (INH) was prescribed.  The veteran denied all 
respiratory symptoms, and no diagnosis of tuberculosis or any 
other chronic pulmonary disorder was diagnosed during 
service.  Chest X-rays during service and at service 
separation were normal.  The separation examination in 
November 1996 noted normal lungs and chest.

A VA examination was conducted in May 1998.  The veteran 
denied cough expectoration, chest pain, and shortness of 
breath.  His lungs were clear with good and symmetrical 
ventilation.  No rales, rhonci or wheezing was noted.  

The Board notes that the veteran's representative has 
requested an examination by a pulmonary specialist.  With 
regard to the claimed Positive PPD test results, the Board 
initially notes that a positive PPD test is not itself a 
disability, rather it is a finding on a laboratory tuberculin 
test used in exploring a possible diagnosis of tuberculosis; 
purified protein derivative examination is used to test for 
exposure to Mycobacterium tuberculosis. See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).

The Court has held that, pursuant to the regulatory 
provisions of 38 C.F.R. §§ 3.371 and 3.374 (2003), VA may not 
grant service connection for pulmonary tuberculosis unless a 
claimant submits VA or service physician diagnoses thereof, 
or submits the diagnoses of a private physician supported by 
clinical, X-ray, or laboratory studies or evidence of 
hospital treatment.  Tubianosa v. Derwinski, 3 Vet. App. 181, 
at 184 (1992).   Here, the service records show no diagnosis 
of tuberculosis, and there are no records of diagnosis, 
treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active tuberculosis within three 
years of separation.  Based upon the lack of objective 
evidence of a chronic pulmonary disorder in this case, the 
Board finds that the general purpose VA examination conducted 
in May 1998 was sufficient to evaluate the veteran's claim, 
and that no further examination is called for.  The objective 
medical evidence of record does not show that the veteran has 
ever had active tuberculosis disease, either during service 
or within three years following service.  His positive PPD 
test in service did not indicate a chronic disease process 
for which service connection would be appropriate.  Under 
these circumstances, the Board must deny the veteran's claim.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).  There is no equipoise 
between the positive and negative evidence, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (2003).

It is important to note that the veteran does not contend 
that he currently has any tuberculosis symptoms.  Rather, he 
seeks service connection so that he may receive treatment 
should he experience symptoms in the future.  In this regard, 
the Board notes that the veteran is free to reopen his claim 
should such symptoms arise at a future date.  

Cupulolithiasis With Vertigo

During service in April 1991, the veteran experienced 
symptoms of disorientation while flying.  He was provided 
with several weeks of G-force and centrifuge training.  A 
December 1991 medical evaluation concluded that the veteran 
had probable cupulolithiasis that had resolved.  Undescribed 
damage to the otolithic membrane could not be ruled out, 
however this too had resolved.  The examiner stated that the 
veteran's cupulolithiasis was not likely to recur.  In 
February 1992, a Board of Flight Surgeons also determined 
that the veteran's probable cupulolithiasis had resolved and 
was not likely to recur.  The retirement examination noted 
"history of cupulolithiasis with vertigo in 1991, recovered, 
no subsequent problems."

A VA ear disease examination was conducted in May 1998.  The 
veteran reported occasional instability with linear 
acceleration.  Examination of the ears was within normal 
limits.  Positional vertigo test was within normal limits.  
The examiner stated that there was no active ear disease 
present.  The diagnosis was episodes of linear acceleration 
disequilibrium four to six times per year, unknown etiology; 
normal examination today.  

The veteran has contended that service connection should be 
granted for cupulolithiasis with vertigo, claimed as damage 
to otolithic membrane.  The record demonstrates that 
cupulolithiasis with damage to the otolithic membrane was 
suspected during service, however these findings were never 
objectively confirmed, and the inservice medical opinions 
stated that if they had been present they had resolved prior 
to the veteran's separation from service.  On the VA 
examination in 1998, all objective tests results and clinical 
findings were within normal limits.  Furthermore, the veteran 
has submitted no evidence to show that he currently has 
disability exhibited by cupulolithiasis, vertigo, or 
otolithic membrane damage.  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
the an acquired chronic disability manifested by 
cupulolithiasis, vertigo, or otolithic membrane damage has 
been presented.  

The Board acknowledges the veteran's assertions on appeal, to 
the effect that he experiences dizziness.  Certainly, the 
veteran is competent to describe the symptoms that he has 
experienced, as above, and there is no reason to doubt his 
credibility in this regard.  He is certainly capable of 
providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  

As discussed above, the Court has had occasion to discuss 
what constitutes a disability, holding that a symptom, such 
as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), in which the Court held that pain alone cannot, 
without connection to an underlying diagnosed or identifiable 
condition and a medical nexus to service, warrant service 
connection.  The Federal Circuit declined to disturb that 
holding on appeal, Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360-63 (Fed. Cir. 2001).  In this case, there are 
subjective complaints of disequilibrium.  However, as 
discussed in detail above, VA examination in May 1998 
revealed no underlying pathology to account for those 
symptoms, and a neurological disorder was not diagnosed.  It 
is not for the veteran, or the Board, to find a disability 
where the medical evidence of record finds none.

Accordingly, service connection for cupulolithiasis, vertigo, 
or otolithic membrane damage must be denied.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. § 3.303.  There is no equipoise 
between the positive and negative evidence, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (2003).

Knees

The service medical records show the veteran complained of 
knee pain during his centrifuge testing in 1991.  The pain 
lasted approximately one week, and there were no further knee 
complaints noted during service.  The service separation 
examination noted normal lower extremities examination.  

A VA orthopedic examination was conducted in May 1998.  The 
veteran reported that for the past five years he had noted 
increased popping and snapping of both knees.  This was worse 
with stair-climbing or any activity that required bending the 
knees.  He denied swelling or giving out of the knees.  The 
veteran reported some locking of both knees during long 
drives.  He stated that he had received essentially no 
treatment for his knees.  On examination, there was audible 
and palpable crepitation of both patellofemoral joints with 
active and passive flexion and extension.  There was full 
range of active and passive motion in both knees.  There was 
no effusion.  He had a 2+ drawer bilaterally with good solid 
end point.  These were stable to varus-valgus stress.  
McMurray's, Lachman, and J signs were all negative.  There 
was some mild tenderness over the medial facets of the 
patellae.  X-rays of both knees were essentially normal.  The 
diagnosis was bilateral patellofemoral pain without evidence 
of instability or loose body.

The Board notes that no objective knee pathology was noted 
during service.  The veteran currently has complaints of knee 
pain, however X-rays have been normal, and the VA examiner 
did not find any objective pathology to account for his 
complaints of pain.  While the VA examiner noted crepitation 
of both knees, the primary manifestation was pain and as 
noted above, the X- rays and examination findings have not 
shown any knee pathology.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition to which it is 
attributed, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez, supra.

As the weight of the medical evidence demonstrates the 
veteran currently does not have a bilateral knee disability, 
there is no basis for service connection.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. § 3.303.  There is no equipoise 
between the positive and negative evidence, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for a disability manifested 
by a positive PPD test is denied.

Entitlement to service connection for cupulolithiasis with 
vertigo, claimed as damage to otolithic membrane, is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

The veteran contends that he has bilateral tinnitus as a 
result of noise exposure during his active duty service as a 
pilot.  The VA audiologic examination conducted in April 1998 
noted the veteran's subjective complaints of tinnitus that 
began near the end of his period of service.  The examiner 
noted that the veteran's audiological testing showed his 
hearing was within normal limits bilaterally, however the 
examiner did not address whether tinnitus could be diagnosed 
and, if it was present, whether it was likely related to the 
inservice duty as a pilot.  Thus, the Board is of the opinion 
that the veteran should be scheduled for a VA audiology 
examination and the examiner should specifically address 
whether a diagnosis of tinnitus is appropriate and if so, its 
likely etiology.

The Board's consideration of the issue of a compensable 
rating under the provisions of 38 C.F.R. § 3.324 must 
necessarily be deferred until the RO has readjudicated the 
issue of entitlement to service connection for tinnitus.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for an examination by a VA audiologist to 
determine the nature and extent of any 
tinnitus.  The claims folder and this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  If tinnitus is diagnosed, 
the examiner should specifically offer an 
opinion as to whether it is more likely, 
less likely or as likely as not that the 
current tinnitus is attributable to noise 
exposure during the veteran's period of 
active duty as a pilot.  The 
audiologist's report should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for tinnitus.  If the 
claim remains denied, the RO should 
provide the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC) and allow an 
appropriate time for response.  If 
appropriate, the case should then be 
returned to the Board.

The issue of entitlement to a compensable rating under the 
provisions of 38 C.F.R. § 3.324 (2003) is hereby deferred 
pending the outcome of the above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



